Judgment, Supreme Court, New York County, entered on May 3, 1971, after a jury trial, in favor of plaintiff in the sum of $75,792.75 in a personal injury action, unanimously reversed, on the law and on the facts, the verdict vacated and a new trial granted, with costs to abide the event, unless plaintiff within 20 days of service upon him by the defendant-appellant of a copy of the order entered hereon, with notice of entry thereof, stipulates to accept $30,000 in lieu of the award by verdict, in which event the judgment is modified to that extent and is affirmed as thus modified, without costs and without disbursements. In this personal injury action the jury verdict is grossly excessive, and a verdict in excess of $30,000 is not warranted by the record. Concur — McGivern, J. P., Nunez, McNally, Steuer and Tilzer, JJ.